Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1901241.8, filed on 02/24/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 and 06/16/2020 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 01/23/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee US 6,400,581 (Provided by Applicant; Hereinafter Lee).
Regarding claim 1, Lee teaches an operating condition monitor (Fig. 1) for monitoring an operating condition of a transistor-based power converter (Fig. 1; transistor-based quasi-resonant power converter; 10), comprising: 
a sensing apparatus configured to measure a turn-off transient energy of the power converter (Fig. 3; Col. 2, line 50 to Col. 3, line 8; Col. 5, lines 9-16; Claims 1, 8; ADC 24 and ADC 26 simultaneously sense the current magnitude through device 16 and the voltage magnitude across device 16 at a multitude of predetermined sample times Ts during turn off transition to calculate an average power dissipation over a predetermined period, thereby measuring a turn-off transient energy loss of the power converter, namely the turn-off transient energy loss normalized to the period T ), 
a processor (Fig. 1; computing device; 28) in communication with the sensing apparatus to receive the measurement of the turn-off transient energy (Fig. 1; computing device; 28), the processor being configured to: 
compare the measurement of the turn-off transient energy to a threshold (Col. 3, lines 16-21; Col. 5, lines 9-16; Claims 1, 8, 9, 16; the newly calculated average power dissipation value, which represents the turn-off transient energy loss normalized to the period T, is compared with a stored power signal value); and 
issue an event signal (correction signal; 30) based on the comparison to the threshold meeting a comparison criterion (Col. 3, lines 8-15). 
(Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); a voltage sensor configured to measure a turn-off transient voltage of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); a multiplier circuit configured to multiply the measurement of the turn-off transient current and the measurement of the turn-off transient voltage to obtain a measurement of the turn-off transient power (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); and an integrator circuit configured to integrate the measurement of the turn-off transient power to obtain the measurement of the turn-off transient energy (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 3, Lee further teaches the operating condition monitor of claim 2, wherein the current sensor comprises a Rogowski coil (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 4, Lee further teaches the operating condition monitor of claim 2, wherein the voltage sensor comprises a capacitor, and optionally either: a) the sensing apparatus is arranged to measure the turn-off transient voltage of one or more power devices provided in the power converter, and the voltage sensor comprises one or more respective Miller capacitors arranged to measure the turn-off transient voltage of the one or more power devices; or b) the sensing apparatus is arranged to measure the turn-off transient voltage of one or more phase legs of the power converter, and the voltage sensor comprises one or more respective collector capacitors arranged to measure the turn-off transient voltage of the one or more phase legs (Fig. 1; ADC 26 per se possesses a capacitor). 
(Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); and wherein the processor is optionally configured to: normalise the measurement of the turn-off transient energy by normalising the measurement of the turn-off transient energy of each of the plurality of parts of the power converter with respect to an operating parameter of each respective part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), or the overall power converter, to obtain a normalised measurement of the turn-off transient energy for each part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 6, Lee further teaches the operating condition monitor of claim 5, wherein the threshold is: a measurement of the turn-off transient energy of another of the plurality of parts of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); and/or an average of the measurement of the turn-off transient energy of each of the plurality of parts of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 7, Lee further teaches the operating condition monitor of claim 6, wherein the processor is further configured to identify one of the plurality of parts of the power converter having the greatest deviation from the threshold and optionally wherein the event signal indicates the identified part of the power converter and/or the processor is configured to output a control signal to modify an operating parameter of the identified part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
(Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1; normalizing using operating parameter T): wherein the operating parameter is based on a junction temperature of a transistor provided in the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1; normalizing using operating parameter T). 
Regarding claim 9, Lee further teachestThe operating condition monitor of claim 1, wherein the threshold is a stored reference value (Col. 3, lines 16-21; stored power signal value calculated a previous time period). 
Regarding claim 10, Lee further teaches the operating condition monitor of claim 1 wherein the processor is arranged to output the event signal to a controller of the power converter for the controller to modify an operating parameter of the power converter based on the event signal, and optionally wherein the controller is configured to activate a redundant part or circuit of the power converter (Col. 3, lines 8-15). 
Regarding claim 11, Lee teaches a method of monitoring an operating state of a transistor-based power converter (Fig. 1; transistor-based quasi-resonant power converter; 10), comprising: 
(Fig. 3; Col. 2, line 50 to Col. 3, line 8; Col. 5, lines 9-16; Claims 1, 8; ADC 24 and ADC 26 simultaneously sense the current magnitude through device 16 and the voltage magnitude across device 16 at a multitude of predetermined sample times Ts during turn off transition to calculate an average power dissipation over a predetermined period, thereby measuring a turn-off transient energy loss of the power converter, namely the turn-off transient energy loss normalized to the period T ); 
comparing the measurement of the turn-off transient energy to a threshold (Col. 3, lines 16-21; Col. 5, lines 9-16; Claims 1, 8, 9, 16; the newly calculated average power dissipation value, which represents the turn-off transient energy loss normalized to the period T, is compared with a stored power signal value); 
issuing an event signal (correction signal; 30) based on the comparison meeting a comparison criterion (Col. 3, lines 8-15). 
Regarding claim 12, Lee further teaches the method of claim 11, wherein measuring the turn-off transient energy of the power converter comprises: measuring a turn-off transient current of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); measuring a turn-off transient voltage of the power converter; multiplying the measurement of the turn-off transient current and the measurement of the turn-off transient voltage to obtain a measurement of the turn-off transient power (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); integrating the measurement of the turn-off transient power to obtain the measurement of the turn-off transient energy (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
(Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 14, Lee further teaches the method of claim 12, wherein the turn-off transient voltage is measured using a capacitor, and optionally either: a) the turn-off transient voltage of one or more power devices provided in the power converter is measured using one or more respective Miller capacitors arranged to measure the turn-off transient voltage of the one or more power devices; or b) the turn-off transient voltage of one or more phase legs of the power converter is measured using one or more respective collector capacitors arranged to measure the turn-off transient voltage of the one or more phase legs (Fig. 1; ADC 26 per se possesses a capacitor). 
Regarding claim 15, Lee further teaches the method of claim 11, wherein the power converter comprises a plurality of parts (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), and wherein: measuring the turn-off transient energy of the power converter comprises measuring the turn-off transient energy of each of the plurality of parts of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1); and optionally the method further comprises normalising the measurement of the turn-off transient energy of each part of the power converter with respect to an operating parameter of that part of the power converter, or of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), to obtain a normalised measurement of the turn-off transient energy for each part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
(Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 17, Lee further teaches the method of claim 16, further comprising identifying one of the plurality of parts of the power converter having the greatest deviation from the threshold and modifying an operating parameter of that part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), and optionally wherein the event signal indicates the identified part of the power converter and/or the method comprises outputting a control signal to modify an operating parameter of the identified part of the power converter (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 18, Lee further teaches the method of claim 11, further comprising: normalising the measurement of the turn-off transient energy with respect to an operating parameter of the power converter to obtain a normalised measurement of the turn-off transient energy (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), and wherein the measurement of the turn-off transient energy compared to the threshold is the normalised measurement (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), and optionally: wherein the operating parameter is a (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 19, Lee further teaches the method of claim 11, wherein comparing the measurement of the turn-off transient energy to the threshold comprises comparing the measured turn-off transient energy to a stored reference value (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Regarding claim 20, Lee further teaches the method of claim 11, wherein issuing the event signal comprises outputting the event signal to a controller of the power converter and modifying an operating parameter of the power converter based on the event signal (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1), optionally the method further comprises activating a redundant back-up part of the power converter in response to the event signal being issued (Fig. 1; Col. 2, line 46 to Col. 3, line 27; Claim 1). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffiths et al. US 2020/0274375 - System for power distribution in mobile electric application, comprises high voltage energy storage device, and a low voltage energy storage device, and AC external interface is provided to selectively couple AC load/source components.
Kiko US 2015/0012145 - Utilization method of circuit breaker apparatus used in e.g. home, office involves communicating action to at least one powered device, 
Kiko US 2009/0206059 - Circuit breaker apparatus for use in home, office or other premises, comprises power supply, control module, sensor apparatus to transmit activity data occurring on one of powered devices to control module, and mechanical components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/RAUL J RIOS RUSSO/Examiner, Art Unit 2867